Citation Nr: 0216662	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  99-16 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from September 1959 to 
November 1972.  He was discharged "under honorable 
conditions."  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1998 decision of the Department 
of Veterans Affairs (VA) Phoenix Regional Office (RO), which 
denied service connection for PTSD as new and material 
evidence, to reopen that claim, had not been furnished.  

Service connection for PTSD was denied by RO decision in June 
1988.  No timely appeal from that decision was filed, and 
thus, it became final.  38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302, 20.1103 (2002).  As above, by April 1998 decision, 
the RO decided that new and material evidence had not been 
submitted and declined to reopen the veteran's claim of 
service connection for PTSD.  Then, in March 2001, the Board 
determined that new and material evidence had been submitted; 
however, the matter was remanded for further evidentiary 
development.  On full review of the claims file, the Board 
concludes that the requested development was accomplished 
satisfactorily.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.

2.  PTSD is not shown to be linked to the veteran's active 
service.


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2002).

2.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C. §§  1101, 1110, 1112, 
1131, 1137, 1153, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that the veteran was advised of all pertinent 
law and regulations by July 1999 statement of the case, as 
well as January 2000 and April 2002 supplemental statements 
of the case.  Furthermore, VA made substantial efforts to 
verify the veteran's claimed stressors, and he was informed 
via several letters, to include one dated in July 1998, of 
the evidence he bore the onus of producing with respect to 
his claim of service connection for PTSD.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.  

Factual Background 

The veteran's service records do not reflect the presence of 
any findings of PTSD.  His administrative personnel records 
show that he participated in operations around Da Nang, 
Vietnam, serving with the "WERS-17, MWSG-17," of the 1st 
Marine Air Wing, Fleet Marine Force Pacific; his military 
occupational specialty was "auto mech[anic]."  He is not 
shown to have sustained any combat wound or injury, and he 
was not awarded any combat decoration; the official record 
documents that he served in Vietnam only from August 5 to 18, 
1970.  

VA and private medical records from August 1973 to December 
1987 document intermittent treatment for various symptoms and 
impairment unrelated to the veteran's claimed PTSD.  

In January 1988, the veteran suggested that he had PTSD as a 
result of exposure to stressful events during his Vietnam 
service.  Reportedly, he was in fear for his life during 
repeated enemy artillery and mortar attacks on his base, he 
claimed to have witnessed an aircraft explode during take-
off, and he was distressed by a sabotage attempt in his unit 
in which grenades were placed in some gasoline storage tanks.

On VA psychiatric examination in April 1988, the veteran 
reported serving in Vietnam in 1967 and in 1970; he stated 
his base at Da Nang was repeatedly attacked by the enemy, he 
was in fear for his life when on patrol, and he witnessed an 
aircraft "full of people" explode.  He indicated he had 
psychological/psychiatric symptoms since his service in 
Vietnam.  On mental status examination, chronic PTSD, related 
to Vietnam wartime experiences, was diagnosed.  

By June 1988 decision, the RO denied service connection for 
PTSD based on findings that the evidence did not support the 
occurrence of the claimed in-service stressors that allegedly 
gave rise to that disability.  No appeal from that decision 
was filed, and that decision became final.  38 C.F.R. 
§ 20.1103.  

In August 1997, the veteran filed a renewed claim of service 
connection for PTSD and reported exposure to combat at Da 
Nang (when his base was attacked by enemy artillery and 
rocket fire), he reported witnessing an aircraft explode 
during an attempted take-off, and seeing another serviceman 
die during an enemy attack on his base.  VA medical records 
from April 1995 to February 1998 document treatment for 
various symptoms and illnesses, including the veteran's 
variously manifested psychological/psychiatric impairment.  
On numerous occasions during the treatment, PTSD was 
diagnosed.  

In September 1998, the RO requested the U.S. Marine Corps 
Personnel Management Support Branch (MMSB) to provide 
information in support of the veteran's "claim for benefits," 
listing the veteran's name, social security number, service 
number, date of birth, branch of service, and dates of active 
service.  

In September and October 1998, the MMSB replied, essentially, 
that the September 1998 RO request for information was 
insufficient for the purpose of conducting any meaningful 
research on the veteran's behalf as that request did not 
contain pertinent details in support of the claim (such as 
specific time, place, and nature of the claimed combat 
incidents).  In September 1998, the MMSB indicated that 
command chronologies of the veteran's unit could be requested 
from the U.S. Marine Corps Historical Center in Washington, 
D.C.  In both September and October 1998 replies, MMSB 
indicated that future requests for information should 
identify the veteran's unit, and should specify the month and 
year for which information is sought.  

At an October 1999 RO hearing, the veteran essentially 
confirmed his previous contention relative to the nature, 
circumstances, and dates of occurrence of his claimed in-
service stressors giving rise to PTSD, providing additional 
pertinent details which he was able to recollect (e.g., that 
the aircraft which he reportedly observed explode at take-off 
belonged to the Republic of Vietnam Air Force, that the pilot 
ejected after the plane exploded, but was unlikely to have 
survived the explosion, and that he was guarding the 
perimeter while grenades placed in fuel storage tanks were 
being defused).  

By March 2001 remand, the Board asked the RO to attempt to 
verify the veteran's claimed stressors through all available 
sources, to include contacting the MMSB and the U.S. Marine 
Corps Historical Center (History and Museums Division).  If 
referral to the pertinent sources was to no avail, the RO was 
asked to advise the veteran to submit alternate forms of 
evidence to support his claim of service connection for PTSD.  
In the event that a stressor(s) were verified, the RO was 
asked to schedule a VA psychiatric examination to ascertain a 
diagnosis of PTSD and provide an opinion regarding the 
etiology thereof if such were diagnosed.  

By May 2001 letter, the RO asked the veteran to provide any 
additional medical records in his possession.  

In July 2001, the RO wrote to MMSB and to the Marine Corps 
Historical Center (History and Museums Division) asking that 
the veteran's stressors be verified.  The RO provided the 
veteran's name, VA claim number, social security number, 
units of assignment, relevant dates of service in Vietnam, 
and an account of the claimed stressors.  

By letter dated in that month, a response from MMSB indicated 
that the information provided by the veteran was insufficient 
for the purpose of conducting any meaningful research on the 
veteran's behalf.  Anecdotal incidents were not researchable, 
and only documented occurrences could be researched.  

In August 2001 the Marine Corps Historical Center enclosed 
copies of records pertaining to the Wing Equipment and Repair 
Squadron 17 (WERS-17), including the command chronology for 
August 1970, when the veteran was stationed in Vietnam.  
During that period, the sequential listing of "significant 
events" was reported to have been "negative."  

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2002); 
38 C.F.R. §§ 3.303, 3.306 (2002).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes). 

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f) (2002); Moreau 
v. Brown, 9 Vet. App. 389 (1996).  

38 U.S.C. § 1154(b) (2002) provides that, with respect to 
combat veterans, VA shall accept as sufficient proof of 
service-connection satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service.  Service connection for such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  See also 38 C.F.R. § 3.304(d) 
(2002).  

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  It was noted that, under 38 U.S.C. 
1154(b), 38 C.F.R. 3.304(d) & (f), and applicable provisions 
in VA Manual 21-1, the evidence needed to establish the 
incurrence of a recognizable stressor during service to 
support a claim of service connection for PTSD will vary 
depending on whether the veteran engaged in combat with the 
enemy.  See Hayes v. Brown, 5 Vet. App. 60 (1993).  The 
determination as to whether the veteran "engaged in combat 
with the enemy" is made, in part, by considering military 
citations that expressly denote as much.  See Doran v. Brown, 
6 Vet. App. 283 (1994).  However, it was recently held that 
the Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
West v. Brown, 7 Vet. App. 70 (1994).  If combat is 
affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and consistent with the 
circumstances, conditions, or hardships of such service.  
Zarycki, 6 Vet. App. at 98.  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony by itself 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166.  Further, 
an opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau, 9 Vet. App. 
at 395-96; Cohen v. Brown, 10 Vet. App. 128 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the veteran prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Pursuant to the foregoing evidence, service connection for 
PTSD must be denied.  The Board notes that there is no 
evidence that the veteran engaged in combat.  Thus, he cannot 
benefit from the combat presumption (see Zarycki, supra), and 
his claimed stressors must be independently verified.  Doran, 
6 Vet. App. at 288-89.  The veteran's own recitation of 
claimed stressors is insufficient.  Id.  

The Board recognizes that the veteran has received diagnoses 
of PTSD in the past based on his experience in Vietnam.  
However, as such diagnoses rest entirely on a history of in-
service exposure to stressors provided by the veteran 
himself, the Board believes that such evidence has very 
little probative value.  Cf. Kightly v. Brown, 6 Vet. App. 
200, 206 (1994) (the opining physician's statement was 
rejected as it was based on history given by the veteran in 
the absence of any credible supporting evidence).  

In order for service connection to be granted for PTSD, based 
on noncombat-related stressors, there must be credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  Moreau, supra.  In this case, the 
veteran's claimed in-service stressors cannot be verified by 
either MMSB or the Marine Corps Historical Center (History 
and Museums Division), and there is no other credible 
supporting evidence of record.  As such, service connection 
for PTSD cannot be granted.  Id.; See also 38 C.F.R. § 3.304; 
Dizoglio, 9 Vet. App. at 166 (indicating that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor).  

VA is not required to provide assistance to the claimant if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C. § 5103A(a)(2).  
Additionally, VA is required to provide a medical examination 
or obtain a medical opinion only if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
a decision to be made on the claim.  38 U.S.C. § 5103A(d).  
In this case, because the veteran's stressors cannot be 
verified, a diagnosis of PTSD and opinion regarding its 
etiology, even if favorable to the veteran, would not assist 
in establishing service connection for PTSD.  Thus, VA is not 
required to provide a medical examination in this instance.  
Id.; Soyini, supra.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Diligent efforts by VA to 
assist the veteran yielded no fruitful results, and the 
veteran himself was unable to provide evidence to corroborate 
his claimed stressors.  As the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt rule 
is not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C. § 5107.  
	
ORDER

Service connection for PTSD is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

